DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 8 and 11-13 are canceled.  Claims 21-24 are newly added.  Claims 1-7, 9, 10 and 14-24 are pending where claims 1, 6, 9 and 14-17 have been amended.  Claims 14-16 are withdrawn from consideration and claims 1-7, 9, 10 and 17-24 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 112 rejections of the claims have been withdrawn in view of amendments to the claims.
The previous 35 USC § 103 rejections of the claims have been maintained

Election/Restrictions
Newly submitted claims 14-16 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of group I can be made by a materially different method than the method of group I, such as by casting, extruding or a powder metallurgy process.

s 14-16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claims 6 and 9 are objected to because of the following informalities: 
Claims 6 and 9 recite the limitation “about .001 wt.% sulfur (S)” instead of “about 0.001 wt.% sulfur (S).”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 10, and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0103862 to Bouse et al.
Regarding claim 1, Bouse discloses a nickel-based alloy for a gas turbine component comprising the following composition (Bouse, abstract, para [0006-0048]) which overlaps the instantly claimed composition as follows:
Element
Claimed wt% (about)
Bouse wt%
Overlaps
Al
3.0-4.0
3.0-5.0
Yes
B
0.005-0.015
0.0080-0.01
Yes
Bi
0.0-0.0001
≤impurity
Yes
C
0.03-0.05
0.06-0.10
See below
Cr
10.0-15.0
7.0-12.0
Yes
Co
10.0-15.0
5.0-15.0
Yes
Fe
0.0-0.2
0-0.2
Yes
Hf
0.0-0.1
0-2.0
Yes

0.0-0.001
≤impurity
Yes
Mg
0.0-0.02
0-0.0035
Yes
Mn
0.0-0.2
0-0.01
Yes
Mo
1.0-3.0
1.0-5.0
Yes
N
0.0-0.002
0-0.0015
Yes
Nb
0.1-0.2
0-2.0
Yes
O
0.0-0.002
0-0.002
Yes
P
0.0-0.003
0-0.005
Yes
Se
0.0-0.0004
≤impurity
Yes
Si
0.0-0.1
0-0.20
Yes
Ag
0.0-0.0003
≤impurity
Yes
S
0.0-0.005
0-0.003
Yes
Ta
2.5-3.5
2.0-6.0
Yes
Te
0.0-0.0001
≤impurity
Yes
Ti
4.0-5.0
3.0-5.0
Yes
Tl
0.0-0.001
≤impurity
Yes
W
2.5-3.5
3.0-12.0
Yes
Zr
0.0-0.01
0-0.01
Yes
Ni
Balance
Balance
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Bouse including the instantly claimed because Bouse discloses the same utility throughout the disclosed ranges.
about 0.03-0.05 wt% carbon, absent a clear definition of the term “about,” and as such appears to overlap the instantly claimed range.  Alternatively, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the range of carbon content disclosed in Bouse is close enough to the instantly claimed range of carbon content that one of ordinary skill in the art would expect them to have the same properties.
Regarding claim 2 and the composition of claim 17, the alloy of Bouse overlaps the instantly claimed ranges.
Regarding claims 3, 4, 7, 10, and 19 the instantly claimed equations fully depends on the composition of the alloy. It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v.Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. In the instant case, as the alloy of Bouse is capable of falling within the boundaries of the instantly claimed composition formulas, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected any portion of the disclosed ranges of each element of Bouse including those which fall within the boundaries of the instantly claimed composition based formulas because Bouse discloses the same utility throughout the disclosed ranges.
Regarding claims 5 and 18, the density of the alloy is dependent on the composition of the alloy. In the instant case, as the alloy of Bouse is capable of falling within the boundaries of the instantly claimed composition formulas, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected any portion of the disclosed ranges of each element of Bouse including those which fall within the boundaries of the instantly claimed density because Bouse discloses the same utility throughout the disclosed ranges.
Regarding claims 6 and 9, Bouse overlaps the elements of claims 6 and 9 present in quantities of more than 10 ppm.  For the instantly claimed elements present in quantities of less than 10 ppm, namely Bi, Pb, Se, Ag, Te, and Tl, the instantly claimed amounts of Bi, Pb, Se, Ag, Te, and Tl lie within or close to typical impurity limits for Bi, Pb, Se, Ag, Te, and Tl for nickel base super alloys according to the 
Regarding the creep resistance of instant claim 17, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Bouse would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Bouse has the same composition.  
Regarding claims 21-24, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Bouse would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Bouse has the same composition.  
Response to Arguments
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive.
Applicant argues that the instant claims require carbon in an amount between 0.03-0.05 wt% and Nb in an amount between 0.1 and 0.2 wt% and alleges that Bouse teaches neither of these claimed ranges. This is not found persuasive because regarding the instantly claimed range of about 0.03-0.05 wt% carbon, the lower limit of Bouse of 0.06 wt% carbon appears to lie either within or close to the instantly claimed range of about 0.03-0.05 wt% carbon, absent a clear definition of the term “about,” and as such appears to overlap the instantly claimed range.  Alternatively, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the range of carbon content disclosed in Bouse is close enough to the instantly claimed range of carbon content that one of ordinary skill in the art would expect them to have the same properties.  Regarding the instantly claimed niobium content range of 0.1-0.2 wt%, Bouse discloses a columbium (another name for niobium) content of 0 to 2.0 wt% (Bouse, abstract), overlapping the instantly claimed range.
Applicant argues that Examiner erroneously concludes that the elements present in trace quantities in instant claims 6 and 9 would be present as impurities.  To support this assertion, Examiner has supplied the evidentiary reference “Effect of residual elements on high performance nickel base superalloys for gas turbines and strategies for manufacture” by Sinha et al. For the instantly claimed elements present in quantities of less than 10 ppm, namely Bi, Pb, Se, Ag, Te, and Tl, the instantly claimed amounts of Bi, Pb, Se, Ag, Te, and Tl lie within or close to typical impurity limits for Bi, Pb, Se, Ag, Te, and Tl for nickel base super alloys according to the evidentiary reference “Effect of residual elements on high performance nickel base superalloys for gas turbines and strategies for manufacture” by Sinha et al (Sinha, page 380, figure 1) and as such are encompassed by Bouse’s disclosure of inevitable impurities.  
Applicant argues that the properties of instant claims 15, 18 and 20 would not be present in the alloy of Bouse because the alloy of Bouse does not have the same composition.  This is not found persuasive because the alloy of Bouse overlaps the instantly claimed composition as set forth in the above 35 USC 103 rejection.

Conclusion
Although Examiner has only applied the Bouse reference above to avoid cumulative rejections (in accordance with MPEP 706.02 [R-6] I), Examiner notes that other references are as applicable to the instant claims as the Bouse reference, such as US 2010/0080729 to Biondo, US 6416596 to Wood, US 20180305792 to Forsik, and US 2017/0100804 to Goncharov, which all disclose alloy compositions overlapping that of the instant claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/               Primary Examiner, Art Unit 1736